Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 1 of 26 PAGEID #: 525

[ar Fw: Activity in Case 0:19-mj-06091-BSS USA v. Nezat Notice of Criminal

i=l S| Transfer
OHSDdb_InterDistrictTransfer to: Arthur Hill 02/27/2019 01:27 PM

Sent by: Scott Lang

From: OHSDdb_InterDistrictTransfer/OHSD/06/USCOURTS
To: Arthur Hill/OHSD/06/USCOURTS@USCOURTS
Sent by: Scott Lang/OHSD/06/USCOURTS

see below. thanks.
aoe-- Forwarded by Scott Lang/OHSD/06/USCOURTS on 02/27/2019 01:27 PM -----

From: cmecfautosender@flsd.uscourts.gov

To: flsd_cmecf_notice@flsd.uscourts.gov,

Date: 02/27/2019 12:52 PM

Subject: Activity in Case 0:19-mj-06091-BSS USA v. Nezat Notice of Criminal Transfer

 

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court

Southern District of Florida

Notice of Electronic Filing

The following transaction was entered on 2/27/2019 at 12:52 PM EST and filed on 2/27/2019
Case Name: USA v. Nezat

Case Number: : 19-mj-06091-BS

Filer:
Document 5
Number:

Docket Text:

Notice of Criminal Transfer to SD/Ohio of a Rule 5 or Rule 32 Initial Appearance
as to Seth Nezat. Your case number is: 1:18cr109. Docket sheet and documents
attached. If you require certified copies of any documents, please call our
Records Section at 305-523-5210. Attention Receiving Court: If you wish to
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 2 of 26 PAGEID #: 526

designate a different email address for future transfers, send your request to
TXND at: InterDistrictTransfer_ TXND@txnd.uscourts.gov. (dd)

0:19-mj-06091-BSS-1 Notice has been electronically mailed to:
Noticing FPD-FTL _ ftl_ecf@fd.org
Bruce Brown _ bruce.brown2@usdoj.gov, CaseView.ECF@usdoj.gov, gloria.hope@usdoj.gov

0:19-mj-06091-BSS-1 Notice has not been delivered electronically to those listed below and
will be provided by other means. For further assistance, please contact our Help Desk at
1-888-318-2260.:

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP deecfStamp_ID=1 105629215 [Date=2/27/2019]
[FileNumber=18540532-

0]

[365b6c83dc327460db29af84 1 ec7c65d5c6b2d77 fc522568734688a94ftb20603
3eb82d2ee70fa708ac769ef7ae2d40b8e4 1 e7b443b3576e1 b20c8e3b353 dc4]]
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 3 of 26 PAGEID #: 527
Case 0:19-mj-06091-BSS Document5 Entered on FLSD Docket 02/27/2019 Page 1 of 24

 

 

 

 

 

 

 

 

 

 

 

& AO 94 (Rev. 8/97) Commitment to Another District ae
ee) cee) ieee dee head 2 ae daaa ah net. a he
UNITED STATES DISTRICT COURT
SOUTHERN District of FLORIDA
UNITED STATES OF AMERICA COMMITMENT TO ANOTHER
vs. DISTRICT
SETH NEZAT,
19-6091-SELTZER
DOCKET NUMBER MAGISTRATE JUDGE CASE NUMBER
District of Arrest District of Offense District of Arrest District of Offense
SOUTHERN DISTRICT OF ; SOUTHERN DISTRICT OF si
OHIO 1:18-CR-109 FLORIDA 19-609 1-SELTZER
CHARGES AGAINST THE DEFENDANT ARE BASED UPON AN
X Indictment — [[] Information (J Complaint ([] PETITION
charging a violation of 18 ULS.C, § 1962(d)
DISTRICT OF OFFENSE:

SOUTHERN DISTRICT OF OHIO (WESTERN DIVISION)
CONSPIRACY TO PARTICIPATE IN RACKETEERING ACTIVITY

 

 

CURRENT BOND STATUS:

C] Bail fixed at and conditions were not met
(-] Government moved for detention and defendant detained after hearing in District of Arrest

$4.Government moved for detention and defendant detained pendi tion hearing in District of Offense
Other (specify) —~
i?
Representation: [(] Retained Own Counsel \eederal Defender Organization (J CJA Attorney ([[] None

Interpreter Requireg® ‘oO No “y Yes Language: ENGLISH
ee, SOUTHERN DISTRICT OF FLORIDA

 

 

 

 

TO: THE UNITED STATES MARSHAL
You are hereby commanded to take custody of the above named defendant and to transport that
defendant with a certified copy of this commitment forthwith to the district of offense as specified above
and there deliver the defendant to the Hyited States Marshal for that District or to some other officer
authorized to receive the defendant.
FEB 7
ONT YOF

Date

 
 
  

 

AA
nited States Yidbe or Magistrate Judge

 

Ss

RETURN ~

 

 

This commitment was received and executed as follows:

 

DATE COMMITMENT ORDER RECEIVED PLACE OF COMMITMENT DATE DEFENDANT COMMITTED

 

 

DATE UNITED STATES MARSHAL (BY) DEPUTY MARSHAL

 

 

 

 

 
9r-+ DAC ID YB 2O
rr

Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 4 of 26-PAGEH
Case 0:19-mj-06091-BSS Document 5 Entered on FLSD Docket 02/27/2019 Page 2 of 24

UNITED STATES DISTRICT COURT
FOR THE

SOUTHERN DISTRICT OF FLORIDA

Case No: 19-6091-SELTZER
Your Case No:1:18-CR-109

United States of America

vs WAIVER OF REMOVAL HEARING

Seth Nezat,

I, Seth Nezat charged ina proceeding on a Indictment filed in the Southern District of Ohio in
violation of 18:U.S.C.§1962(d) Conspiracy To Participate In Racketeering Activity and
having been arrested in the Southern District of Florida (Fort Lauderdale) and taken before
United States Magistrate Judge Barry S. Seltzer, for that district, who informed me of the
charge and of my right to retain counsel or request the assignment of counsel if I am unable to
retain counsel, and to have a removal hearing or execute a waiver thereof, do hereby waive a
hearing before the aforementioned Magistrate Judge and consent to the issuance of a Warrant for
my Removal to the Southern District of Ohio where the aforesaid charge is pending against me.

a“

February 27th, 2019

+S Say. ahaa

strate Judge (2/27/19)

 

Signature of defendant

  
  

 
   
 

United Sta a

  
 

cc: All Counsel
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 5 of 26 PAGEID #: 529
Case 0:19-mj-06091-BSS Document5 Entered on FLSD Docket 02/27/2019 Page 3 of 24

UNITED STATES DISTRICT COURT FOR SOUTHERN DISTRICT OF FLORIDA **COURT ORDER/MINUTES™
U.S. MAGISTRATE JUDGE BARRY S. SELTZER - FORT LAUDERDALE, FLORIDA ROOM 110

 

 

 

 

DEFT: SETH NEZAT (J)#19691-104 CASENO:  19-6091-SELTZER
AUSA: (B. BROWN DUTY AUSA) ATTY:
USPO: VIOL:

18:U.8.C.§1962(d)

 

PROCEEDING: INITIAL APPEARANCE ON REMOVAL RECOMMENDED BOND:

 

 

 

 

 

 

 

 

 

FROM SD OF OHIO

BOND/PTD HEARING HELD - yes/no COUNSEL APPOINTED: FPD APPOINTED TIM DAY
BOND SET@: NO BOND HEARING WAS HELD To be cosigned by:
Oo ‘Mt aaninel wnilne DEFENDANT ADVISED OF CHARGES. REQUEST COURT
Q Do not encumber property. TO APPOINT COUNSEL. SWORN/TEST FOR COURT
Qo Surrender and / or do not obtain passports / travel documents. APPOINTMENT OF COUNSEL FPD APPOINTED
Q Rpt to PTS as directed/ or_ x's a week/month by phone; _

x's a week/month in person. DEFENDANT DEFERS BOND HEARING UNTIL HIS RETURN
| Random urine testing by Pretrial Services.

Treatment as deemed necessary. TO SOUTHERN DISTRICT OF OHIO.

 

 

 

 

 

 

 

 

 

 

 

 

 

QO Maintain or seek full - time employment. WAIVED REMOVAL AND SIGNED WAIVER
Q No contact with victims / witnesses. COURT FINDS GOOD CAUSE TO CONTINUE HEARING
QO No firearms. UNTIL HIS RETURN TO OHIO. COMMITMENT ORDER
Q Electronic Monitoring: SIGNED. NO BOND HEARING WAS HELD IN OUR DISTRICT
a Travel extended to: (U.S. ATTORNEY MATTHEW SINGER APPEARED
Q Other: TELEPHONICALLY FROM OHIO)
NEXT COURT APPEARANCE: DATE: TIME: JUDGE: PLACE:
REPORT RE
COUNSEL:
PTD/BOND
HEARING:
PRELIM/ARRAIGN OR
REMOVAL:
STATUS RE
EXTRADITION/HRG:
DATE: 2/27/19 TIME: 11:00 AM FTL/TAPE/# Begin DAR:
BSS-

 

[25 MINS|
***THE TIME FROM TODAY THROUGH THE RE-SCHEDULED DATE IS EXCLUDED FROM THE DEADLINE FOR TRIAL AS
COMPUTED UNDER THE SPEEDY TRIAL ACT *###** YES OR NO DAR:11;05:45-11:27:04 RECALLED 11:35:06-11:37:40
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 6 of 26 PAGEID #: 530

 

AE OOM OUST bo Document > EMmered On FLoD Docket 02/27/2019 Page 4 of 24
_ Case 0:19-mj-06091-BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 1 of 19

AUSA: BRUCE BROWN

 

 

FILED
RICHARD W. HAGE:
CLERK OF Cage
UNITED STATES DISTRICT COURT i
SOUTHERN DISTRICT OF OHIO COG JUL 25 PM 3:23
WESTERN DIVISION
US. STRICT Coury
ou 0:5 Mig
UNITED STATES OF AMERICA : CASENO. JEISCR {09° cal]
: JUDGE JUDGE BLACK
v. :
: SEALEDINDICTMENT
ED. : 18 U.S.C. § 1962(@)
aaa, : Forfelture Allegation
Ga Eas,
Cae" FILED BY__AL_ D.C.
(QAR ” :
— Feb 26, 2019

' ANGELA E. NOBLE
2 CLERK US. OIST. CT
S.0. OF FLA. - FTL

; OUR CASE NO: 19-6091-MJ-SELTZER

HN

.
’
*
.
*
.
'
«
e
.
*
‘
'
'

MN

SETH NEZAT,
a/k/a “Andrew Johnson,” '
a/k/a “Andrew Butler,” :
a/k/a “Jason,” t
a/k/a “Kyle Walker,” :

Defendants.

 

THE GRAND JURY CHARGES:

COUNT ONE
(RICO Conspiracy)

 
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 7 of 26 PAGEID #: 531

ww tooe OO U0U0l-E oo Document 5 Entered on FLSD Docket 7120 Page 5 of 24
Case 0:19-mj-06091-BSS Document1 Entered on FLSD Docket 02/26/2019 Page 2 of 19

 

Introduction
At times relevant to this Indictment:

I, The U.S. Department of Transportation (“USDOT”), Federal Motor Carrier Safety
Administration (“FMCSA”), monitors and enforces regulations governing safety and commerce for
interstate motor carriers, to include federal regulations governing the transportation of houschold
goods by licensed motor carriers (7.e., movers).

S 22. FederaFtegulations require all interstate motor carriers transporting household goods
for individual shippers by motor vehicle to follow federal regulations relating to the interstate
transportation of household goods.

4 3. Under federal regulations, motor carriers who move household goods must be
licensed gnd registered with the USDOT. To do so, each interstate motor carrier must first apply to
operate as a motor cagier of fiouschold goods and receive a USDOT number.

4. Federal. fins that interstate motor carriers must complete to operate as movers of
household goods include the OP-1 form, the MCSA-1 form, and the MCS-150 form, which are

4 .
registration and informatio ‘forms. The OP-] form, the MCSA-1 form, and the MCS-150 form
require that a representative for the interstate motor carrier certify that all information contained in
the respective form is true and correct.

5. Under federal regulations, the USDOT requires interstate motor carriers, among
other things, to provide estimates of moving charges to potential customers in writing, indicating
whether the estimate is a “binding” or “nonbinding” estimate.

6. With a binding estimate, the customer and the motor carrier must both agree in
wiiting to a charge for services prior to the start of any work. When an estimate is binding, USDOT
prohibits the interstate carrier from raising the price of the move unless the interstate motor carrier

and the customer re-negotiate the price prior to the commencement of the move, USDOT regulations

2
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 8 of 26 PAGEID #: 532

Case UTY-mj-U6U91-BS5 Document5 Entered on FLSD Docket 02/27/2019 Page 6 of 24
Case 0:19-mj-06091-BSS Document1 Entered on FLSD Docket 02/26/2019 Page 3 of 19

forbid interstate motor carricrs from increasing the price of a move above the price set forth in a
binding estimate after loading customers’ household goods,

1s Failure to meet USDOT requirements can result in a motor carrier being “placed out
of service,” which means the interstate motor carrier is no Jonger authorized under federal law to
operate as a mover of household goods, and must cease operations.

8. On or about October 31, 2008, JBR Underground, LLC, doing business as United
National Moving and Storage, was authorized by USDOT to operate as a mover of household goods.
USDOT ordered JBR Underground, LLC to cease operating as a mover of household goods on or
about September 14, 2015.

9. On or about September 19, 2014, National Relocation Solutions was authorized by
USDOT to operate as a mover of household goods. USDOT ordered National Relocation Solutions
to cease operating as a mover of household goods on or about October 26, 2015.

10. On or about November 18, 2014, Independent Van Lines submitted an application
to USDOT to operate as a mover of household goods; however, Independent Van Lines failed to
comply with other USDOT requirements to obtain authority to operate. USDOT dismissed the
application on or about April 27, 2015.

11. On or about December 24, 2014, National Relocation Van Lines was authorized by
USDOT to operate as a mover of household goods. USDOT ordered National Relocation Van Lines
to cease operating as a mover of household goods on or about September 17, 2015.

12. On or about September 18, 2015, US Relocation Systems was authorized by USDOT
to operate as a mover of household goods. USDOT ordered US Relocation Systems to ccase

operating as a mover of household goods on or about June 14, 2016.
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 9 of 26 PAGEID #: 533

 

Case 0.10-mj-0o001-B55 Document5 Entered on FLSD Docket 02/27/2019 Page 7 of 24
Case 0:19-mj-06091-BSS Document1 Entered on FLSD Docket 02/26/2019 Page 4 of 19

13, On or about March 17, 2016, First National Moving and Storage was authorized by
USDOT to operate as a mover of household goods. USDOT ordered First National Moving and
Storage to cease operating as a mover of household goods on or about October 4, 2016.

14. On or about August 17, 2016, Public Moving and Storage was authorized by USDOT
to operate as a mover of household goods. USDOT ordered Public Moving and Storage to cease
operating as a mover of household goods on or about July 3, 2017.

15, On or about February 21, 2017, Public Moving Services was authorized by USDOT
to operate as a mover of household goods. USDOT ordered Public Moving Services to cease
operating as a mover of household goods on or about October 18, 2017.

16, On or about July 3, 2017, Smart Relocation Solutions, a/k/a Presidential Moving
Services, was authorized by USDOT to operate as a mover of household goods. USDOT ordered
Smart Relocation Solutions, a/k/a Presidential Moving Services, to cease operating as a mover of
household goods on or about March 19, 2018.

IT: On or about December 19, 2017, Unified Van Lines was authorized by USDOT to
operate as a mover of household goods. USDOT ordered Unified Van Lines to cease operating as a
mover of household goods on or about May 25, 2018.

18. On or about April 26, 2018, Flagship Van Lines was authorized by USDOT to

operate as a mover of household goods.

The Racketeering Enterprise
19. At times relevant to this Indictment, the defendants, aN,
CiihkD ine i ear, Ce TEP
Gime (ine Tip” Ge ae ea
4
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 10 of 26 PAGEID #: 534

Case 0.19-mj-U0o001-BS5 Document 5 Entered on FLSD Docket 02/27/2019 Page 8 of 24
Case 0:19-mj-06091-BSS Document1 Entered on FLSD Docket 02/26/2019 Page 5 of 19

ELS an,” and SETH NEZAT,

a/k/a “Andrew Johnson,” “Andrew Butler,” “Jason,” “Kyle Walker,” and others known and
unknown to the Grand Jury, operated and worked through the companies set forth in paragraphs 8
through 18 of the Indictment, namely, JBR Underground, LLC, United National Moving and Storage,
National Relocation Solutions, Independent Van Lines, National Relocation Van Lines, US
Relocation Systems, First National Moving and Storage, Public Moving and Storage, Public Moving
Services, Smart Relocation Solutions, Presidential Moving Services, Unificd Van Lines, and
Flagship Van Lines, referred to collectively hereinafter as the “affiliated companies,” as if they were
a single corporate entity.

20. At times relevant to this Indictment, the defendants, and others known and unknown
to the Grand Jury, owned, operated, and worked as employees, members, and associates of the
affiliated companies to move interstate shipments of household goods.

21. At times relevant to this Indictment <a and coordinated and

directed lower-leve] employees, members, and associates of the affiliated companies.

22. At times relevant to this Indictment, QM and GRR operated the
affiliated companies out of multiple locations throughout the United States, including Florida, Ohio,
Maryland, North Carolina, Illinois, Texas, California, Connecticut, Colorado, and Missouri.
QUGV and WNND) operated the affiliated companies principally out of a business address in
Hollywood, Florida. Starting on or about October 2015, QIN and QED also operated
the affiliated companics out of a warchousc in West Chester, Ohio, which is located in the Southem

District of Ohio.

23, The defendants, QUERIED 2a {pe aan eae | a MESS
Cee SEE Gs Ce
FAI [LTS A ea
5
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 11 of 26 PAGEID #: 535

 

Case 0:19-mj-06091-BSS Document5 Entered on FLSD Docket 02/27/2019 Page 9 of 24
Case 0:19-mj-06091-BSS Document1 Entered on FLSD Docket 02/26/2019 Page 6 of 19

Gi Reeae CTR en Ae
Been GES i CS ee Gp
So,” Gm” and SETH NEZAT, a/k/a “Andrew Johnson”, “Andrew

Butler,” “Jason,” “Kyle Walker,” and JBR Underground, LLC, United National Moving and
Storage, National Relocation Solutions, Independent Van Lines, National Relocation Van Lines, US
Relocation Systems, First National Moving and Storage, Public Moving and Storage, Public Moving
Services, Smart Relocation Solutions, Presidential Moving Services, Unified Van Lines, and
Flagship Van Lines, and others known and unknown to the Grand Jury, constituted an “Enterprise”
as defined in Section 1961(4) of Title 18, United States Code, that is, a group of individuals and
entities associated in fact that engaged in, and the activities of which affected, interstate and foreign
commerce, referred to hereinafter as the “Moving Enterprise.” The Moving Enterprise constituted
an ongoing organization whose members functioned as a continuing unit for the common purpose of
achieving the objectives and purposes of the Moving Enterprise.

Purposes of the Enterprise

24. The purposes of the Moving Enterprise included the following:

(a) Enrich the Moving Enterprise and the owners, operators, employees,
members, and associates of the Moving Enterprise by defrauding, extorting, and stealing from
customers who hired affiliated companies of the Moving Enterprise to move their household goods.

(b) Promote and perpetuate the Moving Enterprise and shield its criminal affairs
from law enforcement authorities and customers by concealing the true owners, operators,

employees, and operations of affiliated companies of the Moving Enterprise.

The Racketeering Conspiracy

25% Between in or about April 2013, and continuing through the date of this Indictment,

in the Southern District of Ohio and elsewhere, the defendants, QE Sa,

6
COTS . . _ _ . 1
@: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 12 of 26 PAGEID #: 536

CAST UITM-UoUY!-BSS Document5 Entered on FLSD Docket 02/27/2019 Page 10 of 24
Case 0:19-mj-06091-BSS Document1 Entered on FLSD Docket 02/26/2019 Page 7 of 19

 

Ey La, Pea ES
EERE oT ey Ce and SETH NEZAT,

a/k/a “Andrew Johnson”, “Andrew Butler,” “Jason,” “Kyle Walker,” and others known and
unknown to the Grand Jury, each being a person employed by, a member of, and associated with the
Moving Enterprise, an Enterprise engaged in, and the activities of which affected, interstate and
foreign commerce, together with others known and unknown to the Grand Jury, did knowingly and
intentionally conspire to conduct and participate, directly and indirectly, in the conduct of the affairs
of the Moving Enterprise through a pattern of racketeering activity, as defined in 18 U.S.C. § 1961(1)
and (5), consisting of multiple acts indictable under:

(a) 18 U.S.C. § 1343 (relating to wire fraud) and § 2;

(b) 18 U.S.C. § 659 (relating to the theft from interstate shipment) and § 2;

(c) 18 U.S.C. § 1951(a) (relating to interference with commerce, robbery, or
extortion) and § 2;

(d) 18 U.S.C. § 1028(a) (relating to fraud and related activity in connection with
identification documents) and § 2.

26. It was part of the conspiracy that each defendant agreed that a conspirator would
commit at least two acts of racketeering activity in the conduct of the affairs of the Moving Enterprise.
2h Among the manner and means employed by the members in conducting and

participating in the affairs of the Moving Enterprise were the following:
(a) It was part of the conspiracy that members of the Moving Enterprise

furthered the conspiracy by making false representations to the USDOT and employees of the
7
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 13 of 26 PAGEID #: 537

Case 0:19-mj-06091-BSS Document5 Entered on FLSD Docket 02/27/2019 Page 11 of 24
Case 0:19-mj-06091-BSS Document1 Entered on FLSD Docket 02/26/2019 Page 8 of 19

USDOT in order for the Moving Enterprise, through the affiliated companies, to operate as an
interstate mover of household goods. This included misrepresentations to the USDOT that affiliated
companics of the Moving Enterprise did not share common owners, operators, managers, and
employees.

(b) It was further part of the conspiracy that members of the Moving Enterprise
caused counterfeit identification documents (including counterfeit drivers’ licenses) to be produced,
transferred, used, and possessed to conceal the leadership of affiliated companies of the Moving
Enterprise.

(c) It was further part of the conspiracy that, after customers complained to the
USDOT about the criminal actions taken by the Moving Enterprise, members of the Moving
Enterprise submitted documents to federal regulators containing misrepresentations in order to
operate a new affiliated company of the Moving Enterprise as an interstate carrier of household
goods,

(d) It was further part of the conspiracy that members of the Moving Enterprise
used aliases when working on behalf of affiliated companies of the Moving Enterprise to conceal
their identities from law enforcement and customers.

(e) It was further part of the conspiracy that members of the Moving Enterprise
submitted fake reviews to online sources regarding services provided by affiliated companies of the
Moving Enterprise to induce customers to choose the Moving Enterprise.

(f) It was part of the conspiracy that members of the Moving Enterprise used
wire communications, such as emails, to send false representations to customers and potential
customers to induce customers to hire affiliated companies of the Moving Enterprise to move the

customers’ household goods.

(g) It was part of the conspiracy that members of the Moving Enterprise
8
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page-4-0F 26 ee ee

ao 19 of DA
Teepe

Case 0:19-mj-06091-BSS Document5 Entered on FLSD Docket 0212772643
Gaseb:19-mj-06091- BSS Document 1 Entered on FLSD Docket 02/26/2019 Page 9 of 19

furthered the conspiracy by emailing to customers “binding” moving estimates without first
conducting an on-site inspection of the household goods,

(h) It was further part of the conspiracy that binding estimates that members of
the Moving Enterprise offered to customers were low so as to induce customers to hire the Moving
Enterprise to move the customers’ household goods.

(i) It was further part of the conspiracy that, after agreeing to a binding estimate
and loading customers’ household goods, members of the Moving Enterprise increased the cost of
moves above the price agreed to in the binding estimate.

(i) It was further part of the conspiracy that, after agreeing to a binding estimate
and loading customers’ household goods, members of the Moving Enterprise falsely claimed that the
customers’ household goods took up more cubic footage than was set forth in the binding estimate.

(k) It was further part of the conspiracy that members of the Moving Enterprise
misrepresented to customers the amount of actual cubic footage of household goods involved in
moves.

(l) It was further part of the conspiracy that members of the Moving Enterprise
knowingly charged customers for moving more cubic footage of household goods than was actually
loaded by members of the Moving Enterprise, and others known and unknown to the Grand J ury.

(m) It was further part of the conspiracy that members of the Moving Enterprise
tracked the “actual” and “real” cubic feet of space that household goods occupied during moves,

(n) It was further part of the conspiracy that members of the Moving Enterprise
would send emails to cach other containing documents detailing the “actual” and “real” cubic feet
used during moves, along with documents detailing the cubic footage that was used to calculate the

amount the Moving Enterprise charged to customers for ¢he same moves.

(0) It was further part of the conspiracy that, at times, members of the Moving
9
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: ast dire pepe

 

 

Cae 0:19-mj-06091-BSS Document5 Entered on FCSD Docker 02727/26+9—Pree13-6£24
Case 0: 49- -mj-06091-BSS Document Entered on FLSD Docket aioeiouis Page 10 of 19

Enterprise caused customers’ household goods to be stolen while transporting the goods interstate by
not delivering the household goods after loading the household goods and receiving payment for
moving the household goods,

(p) It was further part of the conspiracy that members of the Moving Enterprise
extorted, and caused others known and unknown to the Grand Jury to extort, customers into paying
money to the Moving Enterprise by increasing the cost of moves after loading customers’ household
goods and by refusing to relinquish customers’ household goods until customers paid an inflated
price for delivery of the household goods,

(4) It was further part of the conspiracy that a member of the Moving Enterprise
threatened to injure another person who interfered with the Moving Enterprise’s purposes,

Overt Acts
28, In furtherance of the conspiracy and to achieve the illegal objective thereof, the
following overt acts, among others, were committed in the Souther District of Ohio and elsewhere:

(a) On or about June 5, 201 4QMIM filed an OP-1 form to the USDOT on
behalf of National Relocation Solutions, LLC in which he certified falsely that he did not have any
relationship with any other “FMCSA-regulated entity” within the past three years, despite his
relationship with another FMCSA-regulated entity within the past three years.

(b) On or about June 4, 2015, QE filed an OP-1 form to the USDOT on
behalf of National Relocation Van Lines in which he certified falsely that he did not have any
relationship with any other “FMCSA-regulated entity” within the past three years, despite his
relationship with another FMCSA-regulated entity within the past three years.

(c) On or about August 4, 2015, GRD filed an OP-) form to the
USDOT on behalf of US Relocation Systems in which she certified falsely that she did not have any

relationship with any other “FMCSA- “regulated entity” within the past three years, despite her
10
 

iled: PAGEID #: 540
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page16 of 26_

 

Page tactes

j- -BSS Document5 Entered on FLSD Docket 02/27/2019_ F
CeSase OS Webb RSs Document 1 Entered on FLSDp Docket 02/26/2019 Page 11 of 19

relationship with another FMCSA-regulated entity within the past three ycars,

(d) On or about April 6, 2016, First National Moving and Storage provided
documentation and Payment to a third-party company for sales leads that was Signed by ERD
and an individual (“Individual-1”), Included with the documents was a Photocopy of a counterfeit
driver’s license, where the Picture and information on the counterfeit driver's license matched the
Picture and information on a valid driver's license lop SRE, but was actually in the name of
Individual-1 ‘

(e) On or about October 18, 2016, Public Moving and Storage provided
documentation to a third-party company for sales leads that was signed by GER and another
individual (“Individual-2”), Included with the documents was a Photocopy of a counterfeit driver's
license, in which the Picture and information on the counterfeit driver's license matched the picture
and information on a valid driver's license for a conspirator, but was actually in the name of
Individual-2.

(f) On or about October 2, 2014, a member of the Moving Enterprise emailed a
customer information about National Relocation Solutions, which referred falsely to being in
business for 15 years, :

(g) On or about June 19, 2015, a member of the Moving Enterprise emailed a
customer regarding a move in Hamilton, Ohio information about National Relocation Van Lines,

which stated falsely that National Relocation Van Lines was a family owned and Operated company

and had been in business since 1999,

(h) On or about January 22, 2016, a member of the Moving Enterprise emailed

a customer regarding a move in Piscataway, New Jersey information about US Relocation Systems,

referring falsely to being in business for 15 years,

4 . .
(i) On or about October 25, 2017, the Internet webpage for First National
I
 

: GEID #: 541
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/49-RagecudteQh26 PAGE|

 

1i-06091-BSS Document5 Entered on FLSD Docket 02/27/2019 Page 15 of 24
CeO 6:19 thy-68001 Bes Document 1 Entered on FLSD Docket 02/26/2019 Page 12 of 19

Moving and Storage stated falsely that First National Moving and Storage had 15 years of experience
transporting household goods,

(i) On or about October 25, 2017, the Internet webpage for Public Moving
Services stated falsely that Public Moving Services had “more than 15 years of experience,”

(k) On or about October 25, 2017, the Internet webpage for Presidential Moving
Services stated falsely that Presidential Moving Services had Just celebrated its 20th anniversary,

| )) On or about July 31, 201 5, members of the M oving Enterprise, acting through
National Relocation Solutions, loaded and caused others known and unknown to the Grand Jury to
load a customer’s household goods located in Hamilton, Ohio, which is in the Southem District of
Ohio. Members of the Moving Enterprise increased the cost of the move above the binding estimate
after household goods were loaded on the moving truck. Members of the Moving Enterprise charged
the customer for using 2,177 cubic feet of space despite members of the Moving Enterprise knowing
that the customer's household goods used only 1,350 cubic feet of Space.

(m) —_ On or about November 5, 2015, members of the Moving Enterprise, acting
through US Relocation Solutions, increased the cost of a customer's move above the binding estimate
after the household goods were loaded, Members of the Moving Enterprise charged the customer for
using 550 cubic feet of Space despite members of the Moving Enterprise knowing that the customer's
household goods used only 450 cubic feet of space. Members of the Moving Enterprise never
delivered the customer’s household goods despite taking possession of the household goods and
receiving a down payment for delivery of the household goods.

(n) On or about July 10, 2016, members of the Moving Enterprise, acting through

First National Moving and Storage, loaded and caused others known and unknown to the Grand Jury
to load a customer’s goods to transport from Round Rock, Texas to Columbus, Ohio, which is located

in the Southern District of Ohio. Members of Moving Enterprise increased the cost of the move
12
 

iled: EID #: 542
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/2749 Page13 of 26 PAG

c : |. A -BSS_ Document 5 Entered on FLSD Docket 02/27/2019 Page 16 of 24
Case OF APO 091-88s Document 1 Entered on FLSD Docket 02/26/2019 Page 13 of 19

(0) On or about May 24, 20] 6, members of the Moving Enterprise, through First
National Moving and Storage, increased the cost of a move above the binding estimate after the
household goods were loaded, When the customer requested that the movers unload the goods at the
pickup site rather than pay the higher price, a member of the Moving Enterprise refused and told the
Customer that an additional payment was required for movers to unload the goods at the pickup site.
Members of the Moving Enterprise charged the customer for using 4,150 cubic feet of space despite
members of the Moving Enterprise knowing that the customer’s household goods used only 3,300
cubic feet of space. Members of the Moving Enterprise never delivered the customer’s household
goods, which were stored at the Moving Enterprise's warehouse in West Chester, Ohio, despite

taking possession of the household goods and receiving a down payment for delivery of the

household goods.
(p) On or about May 24, 2016, members of the Moving Enterprise, acting

through First National Moving and Storage, loaded and caused others known and unknown to the

Grand Jury to load a customer’s goods to transport from Fort Wayne, Indiana to Middletown, Ohio,

which is located in the Southern District of Ohio, and a storage unit. Members of the Moving

13
 

iled: ' 6 PAGEID #: 543
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: O22 #AQ.Rage 19 of 26.

 

7 f g_Page 17 of 24
me) -BSS_ Document 5 Entered on FLSB-BeeketO22 7/201 g
Casgse: OTP YsOOTBSs Document 1 Entered on FLSD Docket 02/26/2019 Page 14 of 19

members of the Moving Enterprise knowing that the customer’s household goods used only 1,200

cubic feet of Space,

(r) On or about June 8, 2016, members of the Moving Enterprise, acting through
First National Moving and Storage, loaded and caused others known and unknown to the Grand Jury
to load a customer's £00ds to transport from Panama City, Florida to Glenville, North Carolina.
Members of the Moving Enterprise charged the customer for using 1,100 cubic feet of Space despite
members of the Moving Enterprise knowing that the customer's household goods used only 750
cubic feet of space.

(s) On or about July 30, 201 6, members of the Moving Enterprise, acting through
First National Moving and Storage, loaded and caused others known and unknown to the Grand Jury
to load loaded a customer's goods to transport from Monument, Colorado to Madison, Alabama,
Members of the Moving Enterprise charged the customer for using 2,835 cubic feet of Space despite

members of the Moving Enterprise knowing that the customer’s household goods used only 2,300

cubic feet of space.

()
through First National Moving and Storage, loaded and caused others known and unknown to the
14

On or about August 12, 2016, members of the Moving Enterprise, acting
 

aA: 2Oo0f 26 PAGEID #: 544
- 1:18-cr- -TSB Doc #: 85 Filed: 02/27/49-Rage 6
————Case._1:18-cr-00109-TSE Page18of24 |

PLBANGASL PSS Document 5 Entered on FLSD Docket 02/27/2019.
Caged BAS fS EBSs Document 1 Entered on FLSD Docket 02/26/2019 Page 15 of 19

loading household goods. Members of the Moving Enterprise charged the customer for using 2,75]
cubic feet of space despite members of the Moving Enterprise knowing that the Customer’s household
800ds used only 2,300 cubic feet of Space.

(u) On or about August 15, 2016, members of the Moving Enterprise, acting
through First National Moving and Storage, loaded and caused others known and unknown to the

Grand Jury to load a customer's goods to transport from Front Royal, Virginia to Golden, Colorado.

members of the Moving Enterprise knowing that the customer's household goods used only 2,300
cubic feet of space,

(w) On or about June 16, 2017, members of the Moving Enterprise, through
Public Moving Services, loaded and caused others known and unknown to the Grand Jury to load a
customer’s household goods to transport from Steilacoom, Washington to a Storage facility in
Clarksville, Tennessee. The customer made payments for the move and attempted to arrange delivery
on multiple occasions. On or about October 12, 2017, the customer made arrangements with
members of the Moving Enterprise to have the household goods delivered to the customer's new

home in Tennessee. Members of the Moving Enterprise never delivered any of the customer’s
15
 

: 28 PAGEID #: 545
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/49-Rage2Lof26 P

 

019 Page 19 of 24
: i-0 -BSS_ Document5 Entered on FLSD Docket€2222
Cage O18 hy DSbOL BSs Document 1 Entered on FLSp Docket 02/26/2019 Page 16 of 19

household goods and never provided any explanation for not delivering the household goods,

(x) On or about June 15, 2017, during a telephone call to a third-party company
located in Maryland, threatened to blow up a building owned by the third-party company
and shoot the third-party company’s employees.

All in violation of Title 18, United States Code, Section 1962(d),

Code, Section 1963, and Title 28, United States Code, Section 2461(c).

30. Upon conviction of the offense set forth in Count One of this Indictment, the

cfc: Sr reese, Gao,

aoe, « eee
,
GED 26 seta NEZAT, a/k/a “Andrew Johnson,” “Andrew Butler,” “Jason,” “Kyle

Walker,” shall forfeit to the United States, pursuant to 18 U.S.C. § 1963, including but not limited

|

to:
(a) any interest acquired or maintained in violation of 18 U.S.C. § 1962, which
interests are subject to forfeiture to the United States pursuant to Title 18,
United States Code, Section 1963(a)(1);
(b) —_ any interest in, securi ty of, claim against, or property or contractual right of
any kind affording a source of influence Over, any enterprise which the

16
 

ge. L26 PAGEID #: 546
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 RPagema2.0

 

5 Entered onF 2019 Page 20 of 24
CSD Docket 0224

-19-mj-06091-BSS Document nte

“68st 0:49 hy).06001- BSS Document 1 Entered on FLSp Docket 02/26/2019 Page 17 of 19

defendants established, operated, controlled, conducted, or participated in
the conduct of, in violation of 18 U.S.C. § 1962, which interests, securities,
claims, and rights are subject to forfeiture to the United States pursuant to
Tile 18, United States Code, Section 1963(a)(2); and - |

(c) any Property constituting, or derived from, any Proceeds obtained, directly
or indirectly, from racketeering activity or unlawful debt collection in
violation of 18 U.S.C. § 1962, which Property is subject to forfeiture to the
United States pursuant to Title 18, United States Code, Section 1963(a)(3);

including, but not limited to, all defendants’ ownership interests in the companies listed as part of the

enterprise and al] Property constituting proceeds and a sum of money equal to an amount that

represents the proceeds that the defendants obtained as a result of the offense.

SUBSTITUTE ASSETS

31. Ifany of the property described above, as a result of any act or omission of the
defendants:
(a) cannot be located upon the exercise of due diligence;
(6) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the Jurisdiction of the court;
(d) _ has been substantial! y diminished in value; or
(e) has been commingled with other property which cannot be divided

without difficulty;
as y

IRAH12019 Page 71 of 24
-19.mj-06 -BSS Document5 Entered on FLSD-Docket$22:22
AR ase Han GEdaT Bes Document 1 Entered on FLSp Docket 02/26/2019 Page 18 of 19
i

it is the intent of the United States, pursuant to IB U.S.C. § 1963(m), to seek forfeiture of any
other property of the defendants up to the value of the Property described above.

All pursuant to Title 18, United States Code, Sections 1962, 1963(a)(1), (2), and (3),

 

 

and (m).
A TRUE BILL.
cS
a)
GRAND JURY FOREPERSON

BENJAMIN C, GLASSMAN
UNITED STATES ATTORNEY

  
    
  

HAALA f wad
MATTHEW SINGER / MEGA
ASSISTANT UNITED STATE.

18

EG
 

Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page-24 of 26 PAGEID # 5438

 

Case 0:19-mj-06091-BSS Document5 Entered on FLSD Docket 02/27/2019 Page 22 of 24
Ca 0:19!mj-06091.BSs Document 1 Entered on FLSD Docket 02/26/2019 Page 19 of 19

FILED -

AO 442 (Rev. VI/1L) Arrest Warrant
RCH A RD WN B58
v PRG

UNITED STATES DISTRICT COURT 2018 JUL 25 PH 3:25

 

for the i wate,

Saeed STRUCT Rouge

Southem District of Ohio SUUTHE RN 1S; CHI
WEST OLY Chyriytary

United States of America
v.
Case No, 1:18-cr-00109(12)
SETH NEZAT,
a/k/a “Andrew Johnson," a/k/a “Andrew Butier,”
a/k/a “Jason,” a/ida “Kyle Walker’

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED 10 arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested) SETH NEZAT “ihe on
who is accused of an offense or violation based on the following document filed with the court:

of Indictment © Superseding Indictment O information OF Superseding Information Complaint
© Probation Violation Petition © Supervised Release Violation Petition OViolation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1962(d) - Conspiracy to Participate in Racketeering Activity
[SEE ATTACHED INDICTMENT]

Date: — 7/25/2018 La Ti

   

Issuing officer's sij
City and state: CINCINNATI. OHIO, Richard W. Nagel, Clerk, U.S, Di@ §
Printed name and title

 

Return

 

This warrant was received on (date) —-...... 14nd the person was arrested on (date) emuateols
81 fcity and states

Date:
Arresting officer's signature

 

Printed name and tile

 

 

 
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 25 of 26 PAG EID 2510 esses

MESES five Rasabase s fled cument 5 Entered on FLSD Docket 02/27/2019 Pagepagof 32

U.S. District Court
Southern District of Florida (Ft Lauderdale)
CRIMINAL DOCKET FOR CASE #: 0:19-m j-06091-BSS All Defendants
Internal Use Only

Case title: USA v. Nezat

Assigned to: Magistrate Judge Barry S.

Seltzer

Defendant (1)

Seth Nezat

19691-104

YOB 1972 English
TERMINATED: 02/27/2019
also known as

Andrew Johnson
TERMINATED: 02/27/2019
also known as

Andrew Butler
TERMINATED: 02/27/2019
also known as

Jason

TERMINATED: 02/27/2019
also known as

Kyle Walker
TERMINATED: 02/27/2019

Pending Counts

None

Highest Offense Level (Opening)

None

Terminated Counts

 

None

Highest Offense Level ( Terminated)

None

Complaints

Date Filed: 02/26/2019
Date Terminated: 02/27/2019

represented by Noticing FPD-FTL
(954) 356-7436
Email: ftl_ecf@fd.org
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Public Defender
Appointment

Disposition

Disposition

Disposition

https://ecf-flsd.circ] 1.den/egi-bin/DktRpt.pl?103114598040894-L_1_0-1 2/27/2019
Case: 1:18-cr-00109-TSB Doc #: 85 Filed: 02/27/19 Page: 26 of 26 PAGEID #: 550
EMES Ts Hive RaAbRSs Meocument 5 Entered on FLSD Docket 02/27/2019 PagePagot 3f2

18:U.S.C.§1962(d)CONSPIRACY TO
PARTICIPATE IN RACKETEERING

ACTIVITY

Plaintiff
USA

represented by Bruce Brown
United States Attorney's Office
500 E Broward Boulevard
7th Floor
Fort Lauderdale, FL 33301-3002
954-356-7255X3514
Fax: 356-7336
Email: bruce.brown2@usdoj.gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Retained

 

Date Filed

Docket Text

 

02/26/2019

{—

Magistrate Removal of Indictment from SOUTHERN DISTRICT OF OHIO
(WESTERN DIVISION) Case number in the other District 1:18-CR-00109 as
to Seth Nezat (1). (at) (Entered: 02/26/2019)

 

02/26/2019

Set Hearings as to Seth Nezat: Initial Appearance - Rule 5(c)(3)/40 set for
2/27/2019 AT 11:00 AM in Fort Lauderdale Division before FTL Duty
Magistrate. (at) (Entered: 02/26/2019)

 

02/26/2019

Arrest of Seth Nezat (at) (Entered: 02/27/2019)

 

02/27/2019

Iho

Minute Order for proceedings held before Magistrate Judge Barry S. Seltzer:
Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Seth Nezat held
on 2/27/2019. Defendant waives removal and defers the bond hearing until
arrival in charging district. Removal ordered. Attorney added: Noticing FPD-
FTL for Seth Nezat (Digital 11:05 -45) Signed by Magistrate Judge Barry S.
Seltzer on 2/27/2019. (dd) (Entered: 02/27/201 9)

 

02/27/2019

Jus

WAIVER of Rule 5(c)(3)/Rule 40 Hearing by Seth Nezat (dd) (Entered:
02/27/2019)

 

02/27/2019

 

 

[Bs

 

COMMITMENT TO ANOTHER DISTRICT as to Seth Nezat. Defendant
committed to District of SD/Ohio. Closing Case for Defendant, Signed by
Magistrate Judge Barry S. Seltzer on 2/27/2019. See attached document for
Jull details. (dd) (Entered: 02/27/201 9)

 

 

https://ecf.flsd.circ1 1 .den/cgi-bin/DktRpt.pl?710311 4598040894-L_1 0-1 2/27/2019
